DREYFUS SHORT DURATION BOND FUND Registration No. 811-4888 Sub-Item 77I At a meeting held on July 17-18, 2013, the Board of Directors of Dreyfus Short Duration Bond Fund (the "Registrant") authorized the issuance of Class D, Class I, Class Y and reclassified the existing shares as Class Z shares, descriptions of which appear in the following documents and document sections, which are incorporated herein by reference: 1. The sections of the Registrant's prospectus under the headings "Fund Summary–Fees and Expenses," "Fund Summary–Performance," "Fund Summary–Purchase and Sale of Fund Shares," "Shareholder Guide–Choosing a Share Class," "Shareholder Guide–Buying and Selling Shares" and "Shareholder Guide–Services for Fund Investors," and the Registrant's statement of additional information under the headings "How to Buy Shares," "How to Redeem Shares," "Shareholder Services," "Distribution Plans, Service Plans and Shareholder Services Plans," "Additional Information About How to Buy Shares," "Additional Information About How to Redeem Shares" and "Additional Information About Shareholder Services" included in Post-Effective Amendment No. 36 to the Registrant's Registration Statement on
